TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 24, 2015



                                       NO. 03-13-00463-CV


                         AETC II Privatized Housing, LLC, Appellant

                                                  v.

                        Tom Green County Appraisal District, Appellee




      APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 21, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.